Citation Nr: 1010104	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1982 to October 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the issues listed on the title page, 
as well as denying entitlement to service connection for a 
cervical spine disability.  A November 2007 rating decision 
granted service connection for a cervical spine disability 
and assigned a 20 percent rating effective March 16, 2006.  
Consequently, the issue of service connection for a cervical 
spine disability is no longer part of the Veteran's appeal.

The Veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge in January 2010, and a 
transcript of the hearing is of record.  

Private treatment records dated from January 2008 to July 
2009 were added to the claims files after the most recent 
Supplemental Statement of the Case along with a waiver of RO 
review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 
(2009).  


FINDINGS OF FACT

1.  The evidence does not show flexion of the lumbar spine to 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes due to the 
service-connected low back disability.

2.  Range of motion of the right knee was no worse than from 
0 to 95 degrees on VA examinations in June 2006 and February 
2009.
3.  Range of motion of the left knee was no worse than from 0 
to 95 degrees on VA examinations in June 2006 and February 
2009.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for low back disability have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5242 (2009).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 
(2009).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the May 2006 letter that an effective date would 
be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Several relevant VA 
examination reports are on file, including in December 2008 
and February 2009.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his 
travel board hearing in January 2010.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Analyses of the Claims

The Veteran has contended, including at his January 2010 
hearing, that his service-connected low back and bilateral 
knee disabilities are worse than currently evaluated because 
of the severity of his symptomatology, which includes pain 
and restricted mobility.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be 
denied.

The Veteran was granted service connection for low back and 
bilateral knee disabilities in a March 1997 rating decision 
and assigned separate 10 percent ratings for each effective 
October 17, 1996.  A claim for increase was received by VA in 
March 2006 and was denied by rating decision in July 2006.  
The Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2009).

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  


Low Back

The Veteran is currently assigned a 20 percent rating for his 
low back disability under Diagnostic Codes 5010-5242, which 
is the maximum rating assigned under Diagnostic Codes 5010-
5003.

A 50 percent evaluation is assigned for disability of the 
thoracolumbar spine when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
30 degrees or less or when there is favorable ankylosis of 
the entire thoracolumbar spine.  A 20 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2) (2009).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4) (2009).  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (2) (2009).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).      

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

Private x-rays of the lumbar spine in December 2004 revealed 
mild scoliosis, mild degenerative joint disease, and mild 
spondylolisthesis.  VA treatment records from January 2005 
through April 2006 reveal low back pain in February 2005.  

The Veteran complained on VA evaluation in June 2006 of low 
back pain with weekly numbness and flare-ups every 2-3 weeks 
for 2-3 days at a time.  The examiner noted that the claims 
file was unavailable.  Physical examination revealed a normal 
gait without atrophy, mild spasms, and no weakness.  There 
was moderate pain with motion.  Flexion of the lumbosacral 
spine was from 0 to 90 degrees, extension was from 0 to 30 
degrees, lateral bending was from 0 to 20 degrees to either 
side, and rotation was from 0 to 30 degrees bilaterally.  
Sensation and reflexes of the lower extremities were normal.  
There was no additional loss of motion on repetitive use.  
The diagnosis was degenerative arthritis of the lumbar spine.  
It was noted that the Veteran had missed approximately 1-2 
weeks of work over the previous year secondary to back pain.  
The Veteran's low back pain prevented the Veteran from 
participating in sports, had a severe effect on his ability 
to exercise, and had a moderate effect on his ability to do 
chores, shop, do recreation, and travel.  There was no effect 
on eating, bathing, dressing, grooming, or going to the 
toilet.

It was noted on VA evaluation in August 2007 that the 
Veteran's claims file had been reviewed.  The Veteran was 
employed as a government inspector; he said that he had lost 
4 weeks from work during the previous year.  Flexion of the 
lumbosacral spine was from 0 to 70 degrees, and from 0 to 60 
degrees on repetitive use; extension was from 0 to 30 
degrees, and from 0 to 20 degrees on repetitive use; lateral 
bending was from 0 to 30 degrees to either side; and rotation 
was from 0 to 30 degrees bilaterally.  There was no lumbar 
ankylosis.  X-rays of the lumbar spine showed mild 
degenerative changes at L5-S1.  The diagnosis was mechanical 
low back pain secondary to lumbar disc degeneration.  The 
Veteran's low back disability was noted to have a significant 
effect on his occupation because of pain, decreased mobility, 
and decreased strength.  It was noted that the Veteran's low 
back disability had had a significant effect on his 
occupation but did not specify the amount of time lost from 
work due to service-connected low back disability; his 
cervical spine disability was reported to have resulted in a 
loss of 4 weeks from work during the previous year.  It was 
also reported that the Veteran's low back disability had no 
more than a moderate effect on any particular aspect of his 
daily activities, including sports.  There was no effect on 
eating, bathing, dressing, grooming, or going to the toilet.

According to an October 2008 report from P.A.S., D.O., of 
Premier Medical Group, who was the Veteran's primary care 
doctor, the Veteran's back appeared to be straight and he 
could flex his back from 0 to 90 degrees.  Straight leg 
raising was negative bilaterally.  Motor and sensory testing 
of the lower extremities was normal.  There was mild effusion 
and crepitus.  He had degenerative disc disease of the back 
that had worsened since August 2007.

It was noted on VA evaluation of the spine in December 2008 
that the Veteran's medical records had been reviewed.  He 
complained of progressive back pain.  Active flexion of the 
lumbosacral spine was from 0 to 40 degrees, with pain 
beginning at 10 degrees; active extension was from 0 to 10 
degrees, with pain beginning at 0 degrees; active lateral 
bending was from 0 to 25 degrees to either side, with pain 
beginning at 10 degrees; and active rotation was from 0 to 40 
degrees bilaterally with pain.  Knee and ankle jerks were 
1+bilaterally.  There was no additional limitation of motion 
of the thoracolumbar spine on repetitive motion.  X-rays of 
the low back showed partial sacralization of L5 and 
degenerative disc disease of the lumbar spine.  It was 
reported that the Veteran had lost one week from work in the 
past year due to his neck and back disabilities.  The 
Veteran's neck and low back disabilities prevented 
participation in sports, had a severe effect on exercise, had 
a moderate effect on recreation, and had no more than a mild 
effect on chores, shopping, and traveling.  There was no 
effect on eating, bathing, dressing, grooming, or going to 
the toilet.

Private treatment records dated through July 2009 include 
complaints of low back pain with radiation.  It was reported 
on spinal inspection in June 2009 that there was no 
abnormality.  On physical examination in July 2009, there was 
decreased range of motion in the neck but no extremity or 
neurological disorder.  The assessments included multiple 
site osteoarthritis and neck pain.  

The Veteran testified at his personal hearing in January 2010 
that his low back caused constant pain, with radiculopathy, 
that he had missed 5-10 days of work in the past year due to 
his back, and that he had not been told by a doctor to go to 
bed when he had back pain.  

The medical evidence noted above does not show active flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Although 
flexion of the thoracolumbar spine was reported to be only to 
40 degrees, with pain beginning at 10 degrees, on VA 
examination in December 2008, the Board notes that flexion of 
the thoracolumbar spine was to 90 degrees when the Veteran 
saw his primary care physician in October 2008.  Moreover, it 
was noted in June 2009 that there was no abnormality of the 
low back.  

Additionally, there is no medical evidence of intervertebral 
disc syndrome with resulting incapacitating episodes 
confirmed by a physician that would warrant evaluation under 
the criteria for rating intervertebral disc syndrome based on 
incapacitating episodes.  Consequently, a rating in excess of 
20 percent for the lumbosacral spine is not warranted during 
the appeal period at issue under the current rating criteria 
for the spine.  See Francisco, supra.

The Board notes that despite some complaints of 
radiculopathy, sensory testing was negative on the VA 
examinations and private treatment records discussed above.  
Consequently, a separate rating for neurological 
manifestations of the disabilities at issue is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2009).  

The Board notes that an increased evaluation can also be 
assigned for low back disability involving loss of motion 
when there is additional functional impairment.  However, the 
above VA examinations do not show any evidence of weakness, 
fatigue, lack of coordination, or further functional loss on 
repetitive motion on VA examination in December 2008.  
Although there was some additional loss of motion of the 
thoracolumbar spine on repetitive motion in August 2007, 
flexion was still to 60 degrees, which is much greater than 
the restriction to 30 degrees required to warrant a higher 
rating under the schedular criteria for the spine.  As there 
is no additional functional loss, a higher rating is not 
warranted for the service-connected disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  


Bilateral Knee 

The Veteran is currently assigned separate 10 percent ratings 
for knees under Diagnostic Codes 5010-5260.

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2009).

Diagnostic Code 5259 grants a 10 percent evaluation for 
removal of semilunar cartilage that is symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

VA treatment records dated in December 2005 reveal complaints 
of bilateral knee pain.

A bilateral knee evaluation was provided by VA in June 2006, 
and the examiner noted that the claims file was unavailable.  
The Veteran said that he was able to walk 1-3 miles.  There 
was no giving way, instability, weakness, dislocation, or 
subluxation.  He complained of locking episodes several times 
a year, but less than monthly.  He reported severe flare-ups 
every 2-3 weeks, where he had to rest and take weight off of 
his legs for 1-2 days.  Range of motion of each knee was from 
0 to 130 degrees; there was no additional loss of motion on 
repetitive use.  Lachman was negative, and the knees were 
stable to varus/valgus stress testing.  The diagnosis was 
bilateral knee chondromalacia.  Prior x-rays showed 
degenerative joint disease.  The examiner noted that the 
condition prevented participation in sports but otherwise 
caused no more than a moderate effect on the Veteran's daily 
activities.  

According to VA treatment records for July 2006, intermittent 
locking of the knee suggested a meniscal problem or a loose 
body.  According to the October 2008 report from Premier 
Medical Group, the Veteran had arthritis of the knees.

It was reported on VA examination of the knees in December 
2008 that the Veteran could stand from 1-3 hours and could 
walk between 1/4 mile and 1 mile.  He said that he had problems 
with lifting and carrying things.  There was no stiffness, 
weakness, dislocation/subluxation, locking, effusion, or 
flare-ups.  There were no incapacitating episodes of 
arthritis.  He complained of giving way on the right.  There 
was no evidence of abnormal weight bearing.  It was noted 
that x-rays of the knees earlier in 2008 showed moderate 
tricompartment arthritis.  The Veteran said that he had knee 
pain when he was on his feet for prolonged periods.  The 
examiner noted that the Veteran's bilateral knee condition 
prevented participation in sports, had a severe effect on 
exercise, had a moderate effect on recreation, and had no 
more than a mild effect on chores, shopping, and traveling.  
There was no effect on eating, bathing, dressing, grooming, 
or going to the toilet.

The Veteran's knees were examined again by VA in February 
2009.  Findings included joint enlargement, crepitus, 
tenderness, pain at rest, abnormal motion, and guarding of 
movement.  There was no instability or meniscal abnormality.  
Range of motion of each knee was from 0 to 95 degrees.  There 
was pain following repetitive motion but no additional 
functional limitation.  

Private treatment records dated in July 2009 reveal 
complaints of instability and locking.  Examination of the 
extremities did not show any abnormality, including 
neurological.  
The Veteran testified at his personal hearing in January 2010 
that his knees prevented him from standing for very long, 
prevented squatting, and prevented participation in sports.

Because the medical evidence shows that limitation of flexion 
of either knee was no worse than 95 degrees and limitation of 
extension of either knee was no worse than 0 degrees on VA 
examinations in June 2006 and February 2009, an evaluation in 
excess of 10 percent is not warranted for either knee 
disability under Diagnostic Code 5260 or 5261 during the 
appeal period.  A higher evaluation would require limitation 
of extension to more than 10 degrees or limitation of flexion 
to less than 45 degrees.  

Additionally, as each knee is rated separately and, 
therefore, does not involve x-ray evidence of involvement of 
2 or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
evaluation also cannot be assigned for either knee under 
Diagnostic Codes 5010-5003.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint 
instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it 
is the Board's responsibility to evaluate the probative value 
of all evidence presented).  Consequently, a separate 
compensable evaluation is not warranted for instability under 
Diagnostic Code 5257.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
either knee disability during the entire appeal period under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  

The Board also finds that, in light of the above evidence 
involving range of motion from 0 to at least 95 degrees, 
which does not show sufficient limitation of flexion or 
extension to warrant a compensable rating for either knee, a 
higher rating is not warranted for either knee disability 
based on the language of VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities 
under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes, however, that VA examinations in June 2006 
and February 2009 do not reveal symptomatology such as knee 
weakness or instability.  Consequently, a rating in excess of 
10 percent is not also warranted for either knee based on the 
factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. 
§ 4.45.


Additional Considerations

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  



The schedular evaluations in this case are not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected back and knee 
disorders, as noted above, but the medical evidence reflects 
that those manifestations are not present in this case.  See 
38 C.F.R. § 4.1 (2009).

These VA findings do not indicate that the Veteran's low back 
and bilateral knee disabilities cause "marked" interference 
with employment or caused frequent periods of 
hospitalization.  In fact, the evidence on file reveals that 
the Veteran is working full time as a government inspector.  
Consequently, the Board finds that the criteria for referral 
for the assignment of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for increased 
evaluations for service-connected low back and bilateral knee 
disabilities, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for low back disability 
is denied.

An evaluation in excess of 10 percent for right knee 
disability is denied.

An evaluation in excess of 10 percent for left knee 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


